DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 9-14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,675,580. 
‘580 discloses methods of increasing exercise endurance and enhancing exercise adaption as well as decreasing fatigue with myricetin. The dosages set forth in ‘580 overlap with that claimed herein (see claims 1-5 and abstract therein). It is noted that claim 6 limits the glycoside of kaempferol analog, but does not state the compound must be this glycoside. 

Claims 1-4, 6-8, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,198,453.
	‘453 discloses the use of kaempferol, myricetin or glycosides thereof to reduce muscle fatigue and improve muscle performance in an individual during physical exercise. See claim 2 for example.

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0111318.
	‘318 discloses methods of treating eye disease with luteolin. See claim 9 for example. 

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623